Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Claim(s) 1--20 is/are pending in this office action.
Claim(s) 1, 8 and 18 is/are amended.
No claim(s) is/are new or cancelled.
Claim(s) 1-20 is/are rejected. This rejection is FINAL.

Previous Rejections Withdrawn
The 35 U.S.C. 101 rejection to Claim 8-14 are withdrawn based on applicant’s remarks on pp. 11.

Response to Arguments
Applicant’s arguments, see pp. 11-13, filed 11-20-2020, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and not persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Patent No. 10,379,985 issued to White et al. in view of US Patent Publication No. 2003/0145050 issued to Block et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,379,985 issued to White et al. in view of US Patent Publication No. 2003/0145050 issued to Block et al.

Regarding claim 1, White teaches a method comprising: 
receiving, by a first node of a plurality of nodes, a first startup instruction commanding the first node to enter an active state (Fig. 2; Col. 5 ll. 60-67 – initiate a rolling cluster reboot comprising a plurality of nodes, started by a client device); 
responsive to receiving the first startup instruction, beginning startup by entering, by the first node, an initial startup state (Fig. 2; Col. 6 ll. 21-37 – sequence for rebooting based on ordering, states of nodes are monitored for their transitions between the plurality of states specified in the encoded state information); 
transmitting, by the first node, a first ping to the plurality of nodes (Fig. 2; Col. 5 ll. 01-59 – automated rolling cluster reboots; Col. 5 ll. 30-33 – rolling reboot monitoring module, see also Col. 4 ll. 01-30; Col. 7 ll. 46-60 – during reboot, if first nodes fully comes back up within the overall timeout, reboot of that node is considered successful); 
receiving one or more responses to the first ping, wherein the one or more response indicate a current state of one or more nodes of the plurality of nodes (Fig. 2; Col. 6 ll. 39-46 – one or more processing nodes report a current state of the plurality of states);
determining, based on the one or more responses, that none of the plurality of nodes are the active state or in a secondary startup state (Col. 8 ll. 46-67 – discloses staging of nodes after states have been processed); 
entering, by the first node, the active state, wherein the first node enters the active state as an initial node in a new cluster (Col. 7 ll. 45-60 – first node is considered a successful startup to proceed to the next node in the cluster).
White does not explicitly indicate determining whether any additional pings have been received during the initial startup state form other nodes of the plurality of nodes; and upon determining that no additional pings have been received, entering, by the first node, the secondary startup state.
However, Block teaches determining whether any additional pings have been received during the initial startup state form other nodes of the plurality of nodes (¶36 - determination of whether any response has been received. In an embodiment, a discovery list is generated to keep track of the response); and
 upon determining that no additional pings have been received, entering, by the first node, the secondary startup state (¶36 - the time for which the potential sponsor nodes may respond is limited. Thus, if no response is received within the limited amount of time, then an empty list is also returned to the cluster control. On the other hand, block 440 illustrates that if there is a response, then the state value and the name of the potential sponsor node that responded to the parallel cluster ping message are recorded to a list).
Therefore it would have been obvious to one or ordinary skill in the art at the time of the invention to combine the teachings of White’s automating and monitoring rolling cluster reboots with Miller’s system for concurrent node self-start in a peer cluster in the same field of endeavor to improve the system of White to include changing startup states based on requests received in order to apply provide a centralized registry for storing cluster membership information for starting an inactive node by a sponsor node (Block, see ¶07-09). 


receiving, by a first node of a plurality of nodes, a first startup instruction commanding the first node to enter an active state (Fig. 2; Col. 5 ll. 60-67 – initiate a rolling cluster reboot comprising a plurality of nodes, started by a client device); 
responsive to receiving the first startup instruction, beginning startup by entering, by the first node, an initial startup state (Fig. 2; Col. 6 ll. 21-37 – sequence for rebooting based on ordering, states of nodes are monitored for their transitions between the plurality of states specified in the encoded state information);
transmitting, by the first node, a first ping to the plurality of nodes (Fig. 2; Col. 5 ll. 01-59 – automated rolling cluster reboots; Col. 5 ll. 30-33 – rolling reboot monitoring module, see also Col. 4 ll. 01-30; Col. 7 ll. 46-60 – during reboot, if first nodes fully comes back up within the overall timeout, reboot of that node is considered successful); 
receiving one or more responses to the first ping, wherein the one or more response indicate a current state of one or more nodes of the plurality of nodes (Fig. 2; Col. 6 ll. 39-46 – one or more processing nodes report a current state of the plurality of states);
determining, based on the one or more responses, that none of the plurality of nodes are in the active state or in a secondary startup state (Col. 8 ll. 46-67 – discloses staging of nodes after states have been processed);
entering, by the first node, the active state, wherein the first node enters the active state as an initial node in a new cluster (Col. 7 ll. 45-60 – first node is considered a successful startup to proceed to the next node in the cluster). 
White does not explicitly indicate determining whether any additional pings have been received during the initial startup state form other nodes of the plurality of nodes; and upon determining that no additional pings have been received, entering, by the first node, the 
However, Block teaches determining whether any additional pings have been received during the initial startup state form other nodes of the plurality of nodes (¶36 - determination of whether any response has been received. In an embodiment, a discovery list is generated to keep track of the response); 
upon determining that no additional pings have been received, entering, by the first node, the secondary startup state (¶36 - the time for which the potential sponsor nodes may respond is limited. Thus, if no response is received within the limited amount of time, then an empty list is also returned to the cluster control. On the other hand, block 440 illustrates that if there is a response, then the state value and the name of the potential sponsor node that responded to the parallel cluster ping message are recorded to a list).
Therefore it would have been obvious to one or ordinary skill in the art at the time of the invention to combine the teachings of White’s automating and monitoring rolling cluster reboots with Miller’s system for concurrent node self-start in a peer cluster in the same field of endeavor to improve the system of White to include changing startup states based on requests received in order to apply provide a centralized registry for storing cluster membership information for starting an inactive node by a sponsor node (Block, see ¶07-09). 

Regarding claim 15,   White teaches a system comprising: 
one or more computer processors (Col. 2 ll. 53 – nodes in a cluster); and 
a memory containing a program which when executed by the one or more computer processors performs an operation (Col. 2 ll. 35-40 – server includes memory), the operation comprising: 
receiving, by a first node of a plurality of nodes, a first startup instruction commanding the first node to enter an active state (Fig. 2; Col. 5 ll. 60-67 – initiate a rolling cluster reboot comprising a plurality of nodes, started by a client device); 
responsive to receiving the first startup instruction, beginning startup by entering, by the first node, an initial startup state (Fig. 2; Col. 6 ll. 21-37 – sequence for rebooting based on ordering, states of nodes are monitored for their transitions between the plurality of states specified in the encoded state information); 
transmitting, by the first node, a first ping to the plurality of nodes (Fig. 2; Col. 5 ll. 01-59 – automated rolling cluster reboots; Col. 5 ll. 30-33 – rolling reboot monitoring module, see also Col. 4 ll. 01-30; Col. 7 ll. 46-60 – during reboot, if first nodes fully comes back up within the overall timeout, reboot of that node is considered successful); 
receiving one or more responses to the first ping, wherein the one or more response indicate a current state of one or more nodes of the plurality of nodes (Fig. 2; Col. 6 ll. 39-46 – one or more processing nodes report a current state of the plurality of states);
determining, based on the one or more responses, that none of the plurality of nodes are in the active state or in a secondary startup state (Col. 8 ll. 46-67 – discloses staging of nodes after states have been processed);
entering, by the first node, the active state, wherein the first node enters the active state as an initial node in a new cluster (Col. 7 ll. 45-60 – first node is considered a successful startup to proceed to the next node in the cluster). 
White does not explicitly indicate determining whether any additional pings have been received during the initial startup state form other nodes of the plurality of nodes; and upon determining that no additional pings have been received, entering, by the first node, the secondary startup state.
However, Block teaches determining whether any additional pings have been received during the initial startup state form other nodes of the plurality of nodes (¶36 - determination of whether any response has been received. In an embodiment, a discovery list is generated to keep track of the response); 
upon determining that no additional pings have been received, entering, by the first  (¶36 - the time for which the potential sponsor nodes may respond is limited. Thus, if no response is received within the limited amount of time, then an empty list is also returned to the cluster control. On the other hand, block 440 illustrates that if there is a response, then the state value and the name of the potential sponsor node that responded to the parallel cluster ping message are recorded to a list).
Therefore it would have been obvious to one or ordinary skill in the art at the time of the invention to combine the teachings of White’s automating and monitoring rolling cluster reboots with Miller’s system for concurrent node self-start in a peer cluster in the same field of endeavor to improve the system of White to include changing startup states based on requests received in order to apply provide a centralized registry for storing cluster membership information for starting an inactive node by a sponsor node (Block, see ¶07-09). 

Regarding claim 7, White teaches the method of claim 1, wherein determining, based on the first ping, that none of the plurality of nodes are in an active state or in a secondary startup state comprises: 
receiving, by the first node, a plurality of responses from the plurality of nodes (Col. 7 ll. 45-60 - automated rolling cluster reboot continues until a node fails to fully come back up in a desired state within the overall timeout, or all nodes are successfully rebooted in a rolling fashion); and 
classifying each respective node of the plurality of nodes based on the plurality of responses, wherein classifying each respective node comprises labeling each respective node as (i) in the initial startup state, (ii) in the secondary startup state, (iii) in the active state, or (iv) unresponsive (Col. 7 ll. 56-60 - If a node fails to fully come back up in the desired state within the overall timeout, other nodes in the cluster may generate alerts or notifications for delivery to security agents in the manner described above, to initiate remedial action, desired states discloses that there is more than one state and is classified to determine action to be taken for identifying problems).
The computer-readable storage medium of claim 14 is rejected for the same reasons set forth in the rejection of claim 7.

Claims 2-6, 9-13 and 17-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,379,985 issued to White et al. in view of US Patent Publication No. 2003/0145050 issued to Block et al. and in further view of US Patent Publication No. 2009/0049172 issued to Miller et al.

Regarding claim 2, White teaches the method of claim 1, the method further comprising: 
receiving, by the first node, a second startup instruction (Col. 5 ll. 60-67 – initiated by client device for a rolling cluster reboot);
determining, based on the second ping, that none of the plurality of nodes are in the active state or the secondary startup state (Col. 7 50-57 - first node fully comes back up within the overall timeout, the reboot of that node is considered successful and processing proceeds to a next node in the cluster.  The automated rolling cluster reboot continues until a node fails to fully come back up in a desired state within the overall timeout, or all nodes are successfully rebooted in a rolling fashion); 
White modified does not explicitly indicate entering, by the first node, the initial startup state; transmitting, by the first node, a second ping to the plurality of nodes; determining, based on the second ping, that none of the plurality of nodes are in the active state or the secondary startup state; and upon determining that at least one additional ping has been received, refraining from entering the secondary startup state.
Miller teaches entering, by the first node, the initial startup state (¶51 – first node is sponsor node); 
transmitting, by the first node, a second ping to the plurality of nodes (¶53 - MSG NBR is an incrementing value, indicating the number of the most recently received message at a particular node 110. Every time a node 110 receives a message to be queued, whether an MCM or a start request, the MSG NBR is incremented by 1 and assigned to the received message); and 
upon determining that at least one additional ping has been received, refraining from entering the secondary startup state (¶56 - After node 1 processes the message number 1 MCM, node 1 records a 1 in LPM. There may be a time window during which an MCM sits in the node's 110 queue. During that window, the MCM and LPM are unequal, indicating that a start request is pending). 
Therefore it would have been obvious to one or ordinary skill in the art at the time of the invention to combine the teachings of White’s automating and monitoring rolling cluster reboots with Miller’s system for concurrent node self-start in a peer cluster in the same field of endeavor to improve the system of White to include transmission of subsequent requests in order to maintain an uniform view of the cluster across each member node by being aware of other starting nodes (Miller, see ¶04-07). 
The computer-readable storage medium of claim 9 and the system of claim 16 are rejected for the same reasons set forth in the rejection of claim 2.

Regarding claim 3, White teaches the method of claim 1, the method further comprising: 
receiving, by the first node, a second startup instruction (Col. 5 ll. 60-67 – initiated by client device for a rolling cluster reboot).
White modified does not explicitly indicate entering, by the first node, the initial startup state; transmitting, by the first node, a second ping to the plurality of nodes; determining, based on the second ping, that at least one node of the plurality of nodes is in the secondary startup state; and based on determining that the at least one node is in the secondary startup state, transmitting, by the first node, a third ping to the plurality of nodes.
 (¶51 – first node is sponsor node); 
transmitting, by the first node, a second ping to the plurality of nodes (¶53 - MSG NBR is an incrementing value, indicating the number of the most recently received message at a particular node 110. Every time a node 110 receives a message to be queued, whether an MCM or a start request, the MSG NBR is incremented by 1 and assigned to the received message); 
determining, based on the second ping, that at least one node of the plurality of nodes is in the secondary startup state (¶56 - comparing the MRM to the LPM, it is possible to determine whether a start request is pending); and 
based on determining that the at least one node is in the secondary startup state, transmitting, by the first node, a third ping to the plurality of nodes (¶50 - determining whether an active node 110A receives a new start request before the MCM for a pending start request, it is possible to ensure that newly joined nodes receive start requests for concurrently self-starting nodes). 
Therefore it would have been obvious to one or ordinary skill in the art at the time of the invention to combine the teachings of White’s automating and monitoring rolling cluster reboots with Miller’s system for concurrent node self-start in a peer cluster in the same field of endeavor to improve the system of White to include transmission of subsequent requests in order to maintain an uniform view of the cluster across each member node by being aware of other starting nodes (Miller, see ¶04-07). 
The computer-readable storage medium of claim 10 and the system of claim 17 are rejected for the same reasons set forth in the rejection of claim 3.

Regarding claim 4, White teaches the method of claim 1, the method further comprising: 
receiving, by the first node, a second startup instruction (Col. 5 ll. 60-67 – initiated by client device for a rolling cluster reboot).
White modified does not explicitly indicate entering, by the first node, the initial startup state; transmitting, by the first node, a second ping to the plurality of nodes; determining, based on the second ping, that at least one node of the plurality of nodes is in the initial startup state; and upon determining that the at least one node has a higher priority than the first node, transmitting, by the first node, a third ping to the plurality of nodes.
Miller teaches entering, by the first node, the initial startup state (¶51 – first node is sponsor node);
transmitting, by the first node, a second ping to the plurality of nodes (¶53 - MSG NBR is an incrementing value, indicating the number of the most recently received message at a particular node 110. Every time a node 110 receives a message to be queued, whether an MCM or a start request, the MSG NBR is incremented by 1 and assigned to the received message); 
determining, based on the second ping, that at least one node of the plurality of nodes is in the initial startup state (¶56 - comparing the MRM to the LPM, it is possible to determine whether a start request is pending); and 
upon determining that the at least one node has a higher priority than the first node, transmitting, by the first node, a third ping to the plurality of nodes (¶39 - active nodes 110A of a peer cluster 105 automatically send membership change messages (MCMs) when a self-starting node 110B joins the peer cluster 105. In order to ensure that all concurrently self-starting nodes 110B know of each other when joining the peer cluster 105, the active nodes 110A process the MCM of a first start request before processing the MCM of a second start request).
Therefore it would have been obvious to one or ordinary skill in the art at the time of the invention to combine the teachings of White’s automating and monitoring rolling cluster reboots with Miller’s system for concurrent node self-start in a peer cluster in the same field of endeavor (Miller, see ¶04-07). 
The computer-readable storage medium of claim 11 and the system of claim 18 are rejected for the same reasons set forth in the rejection of claim 4.

Regarding claim 5, White teaches the method of claim 1, the method further comprising: 
receiving, by the first node, a second startup instruction (Col. 5 ll. 60-67 – initiated by client device for a rolling cluster reboot).
White modified does not explicitly indicate entering, by the first node, the initial startup state; transmitting, by the first node, a second ping to the plurality of nodes; determining, based on the second ping, that at least one node of the plurality of nodes is in the secondary startup state; and upon determining that the first node has a higher priority than the at least one node:  upon determining that no additional pings have been received, entering, by the first node, the secondary startup state; and entering, by the first node, the active state, wherein the first node enters the active state as an initial node in a new cluster.
Miller teaches entering, by the first node, the initial startup state (¶51 – first node is sponsor node); 
transmitting, by the first node, a second ping to the plurality of nodes (¶53 - MSG NBR is an incrementing value, indicating the number of the most recently received message at a particular node 110. Every time a node 110 receives a message to be queued, whether an MCM or a start request, the MSG NBR is incremented by 1 and assigned to the received message); 
determining, based on the second ping, that at least one node of the plurality of nodes is in the secondary startup state (¶56 - comparing the MRM to the LPM, it is possible to determine whether a start request is pending); and 
:
upon determining that no additional pings have been received, entering, by the first node, the secondary startup state (¶47 - If a start request is not pending, at step 460, the node 110A processes the current start request); and 
entering, by the first node, the active state, wherein the first node enters the active state as an initial node in a new cluster (¶39, 47 - group services 232 sends an MCM for the current start request). 
Therefore it would have been obvious to one or ordinary skill in the art at the time of the invention to combine the teachings of White’s automating and monitoring rolling cluster reboots with Miller’s system for concurrent node self-start in a peer cluster in the same field of endeavor to improve the system of White to include transmission of subsequent requests in order to maintain an uniform view of the cluster across each member node by being aware of other starting nodes (Miller, see ¶04-07). 
The computer-readable storage medium of claim 12 and the system of claim 19 are rejected for the same reasons set forth in the rejection of claim 5.

Regarding claim 6, White teaches the method of claim 1, the method further comprising: 
receiving, by the first node, a second startup instruction (Col. 5 ll. 60-67 – initiated by client device for a rolling cluster reboot); and 
identifying a first cluster to which the at least one node belongs (Col. 7 ll. 29-35 -  join cluster state wherein the new virtual machine hosting the given processing node joins the cluster).
White modified does not explicitly indicate entering, by the first node, the initial startup state; transmitting, by the first node, a second ping to the plurality of nodes; and upon determining, based on the second ping, that at least one node of the plurality of nodes is in the 
Miller teaches entering, by the first node, the initial startup state (¶51 – first node is sponsor node); 
transmitting, by the first node, a second ping to the plurality of nodes (¶53 - MSG NBR is an incrementing value, indicating the number of the most recently received message at a particular node 110. Every time a node 110 receives a message to be queued, whether an MCM or a start request, the MSG NBR is incremented by 1 and assigned to the received message); and
upon determining, based on the second ping, that at least one node of the plurality of nodes is in the active state: 
entering, by the first node, the secondary startup state (¶50 - by determining whether an active node 110A receives a new start request before the MCM for a pending start request); and 
entering, by the first node, the active state, wherein the first node joins the first cluster (¶50 - ensure that newly joined nodes receive start requests for concurrently self-starting nodes). 
Therefore it would have been obvious to one or ordinary skill in the art at the time of the invention to combine the teachings of White’s automating and monitoring rolling cluster reboots with Miller’s system for concurrent node self-start in a peer cluster in the same field of endeavor to improve the system of White to include transmission of subsequent requests in order to maintain an uniform view of the cluster across each member node by being aware of other starting nodes (Miller, see ¶04-07). 
The computer-readable storage medium of claim 13 and the system of claim 20 are rejected for the same reasons set forth in the rejection of claim 6.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARENCE D MCCRAY whose telephone number is (571)270-7280.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CLARENCE D MCCRAY/Examiner, Art Unit 2458                                                                                                                                                                                                        

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458